The state of Connecticut’s petition for certification for appeal from the Appellate Court, 33 Conn. App. 339 (AC 11067), is granted, limited to the following issues:
“1. Whether the Appellate Court properly reversed the defendant’s conviction of forgery in the third degree on the ground of insufficient evidence?
“2. Whether the Appellate Court properly reduced the defendant’s conviction of attempted larceny in the third degree to attempted larceny in the fourth degree on the ground that General Statutes § 53a-121 (b), which permits aggregation of the amounts of separate thefts when committed pursuant to a scheme, does not apply to attempts?”
*927The Supreme Court docket number is 14883.
Decided February 24, 1994
Carolyn K. Longstreth, assistant state’s attorney, in support of the petition.